Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of B.K. and G.L., Children            Appeal from the 71st District Court of
                                                      Harrison County, Texas (Tr. Ct. No. 17-
No. 06-18-00037-CV                                    0128).    Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
                                                      Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 16, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk